Citation Nr: 0403040	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for lung disease.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's lung disease, diagnosed as restrictive lung 
disease and asbestosis, is related to asbestos exposure 
during active service.  


CONCLUSION OF LAW

Restrictive lung disease and asbestosis was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the appellant in substantiating his claim. 

Pertinent Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

A review of the veteran's service medical records does not 
reflect complaints or treatment for respiratory problems.  
The veteran's service personnel records reflect that he was 
stationed aboard the USS Thaddeus Parker (DE-369) and USS 
Gandy (DE-764).  In January 2001, the veteran filed a claim 
for service connection for lung disease.  

The veteran asserts that his lung disease is due to exposure 
to asbestos while assigned aboard ships.  In an August 2001 
statement, the veteran reported that his jobs on board the 
ships were in general maintenance and as a gunner.  Among his 
duties in maintenance, the veteran stated that he repaired 
and re-wrapped pipes with asbestos.

In a September 1999 treatment record, the veteran reported 
asbestos exposure off and on while working at US Steel from 
1953 until retirement in 1983.  The extent of his exposure 
was unknown.  An x-ray study was interpreted as showing a 
pulmonary fibrosis process consistent with asbestosis.  A 
pulmonary function test was interpreted as showing 
restrictive lung disease.  The assessment was pulmonary 
fibrosing process consistent with asbestosis and a mild 
restrictive process.

On VA examination in March 2002, the veteran reported that he 
was on an albuterol inhaler for his breathing.  He stated 
that he had a cough with thick white mucus on a daily basis 
and that he experienced shortness of breath with exertion.  
His spouse noted that he "huffs" quite often to breath.  
The veteran's claims file was available for the examiner to 
review.  It was reported that the veteran had undergone a 
chest X-ray but no findings were reported with regard to the 
lungs.  The examiner diagnosed mild restrictive lung disease, 
apparently on the basis of pulmonary function studies, and 
opined, after reviewing the record, that:

It is as likely as not that his mild 
restrictive lung disease is connected to 
his military service; however, as far as 
making a diagnosis of asbestosis, he does 
not have any changes in the lungs to 
indicate a diagnosis or exposure to 
asbestos.  Therefore, a diagnosis of 
asbestosis could not be made at this 
point.

In a statement dated in August 2002, Dr. L. S. stated that 
the veteran had been diagnosed by pulmonary services as 
having evidence of asbestosis.  Dr. L. S. opined that the 
veteran's asbestosis was most likely due to a combination of 
his prior employment as a steel worker, and also the exposure 
that he received while working in World War II in the naval 
fleet.  Dr. L. S. further stated that a combination of both 
the exposures would be a contributing factor to the veteran's 
underlying asbestosis.

On VA examination in October 2002, the veteran reported a 
history of chronic cough and dyspnea on exertion.  The 
veteran's claims file was not available for the examiner to 
review.  The examiner diagnosed obstructive lung disease and 
opined that it is as likely as not related to asbestos 
exposure.

Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The current medical records show that the veteran has a 
variously diagnosed lung disease.  While one VA examiner 
diagnosed obstructive lung disease, he did so without 
considering the pulmonary function tests or chest X-rays.  
The private and VA examiners who have considered the 
diagnostic tests have diagnosed restrictive lung disease and 
asbestosis.  There is some evidence against a finding that 
the veteran has a current lung disease.  The October 2003 
pulmonary function test was interpreted as normal and the 
examiner who conducted the March 2003 examination concluded 
that the veteran did not have asbestosis.  However, the 
majority of pulmonary function tests have been interpreted as 
showing a restrictive disease, and the March 2003 examiner 
who ruled out asbestos, made no reference to findings on 
chest X-ray studies.  Accordingly, the Board finds that the 
veteran has a current restrictive lung disease and 
asbestosis.

As noted above, VA has found that asbestos-related disease 
can develop from brief exposure to asbestos or as a 
bystander.  The use of asbestos lagging and insulation on 
navy ships has been well documented.  The veteran spent a 
number of years assigned to ships, in jobs that were 
consistent with exposure to asbestos.  However, the veteran's 
reported post-service occupational history also reflects 
exposure to asbestos.

A VA examiner and private physicians considered the veteran's 
history and opined that asbestos exposure is the cause of his 
lung disease.  Although another examiner opined that there 
was no clear evidence of asbestosis, that examiner 
nevertheless attributed the veteran's lung disease to 
service.  

Thus, the record reflects competent medical evidence of a 
current disability, namely lung disease.  There is a 
competent medical opinion of a VA examiner that exposure to 
asbestos is sufficient to explain his lung disease.  There is 
also a competent medical opinion of a private physician, Dr. 
L. S., that it is more likely than not that the veteran's 
exposure to asbestos in service and at US Steel contributed 
to his asbestosis.  As such, in the Board's opinion, the 
medical evidence is at least in equipoise with that against 
the claim.  Accordingly, service connection is warranted for 
the veteran's restrictive lung disease and asbestosis.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lung disease, namely 
restrictive lung disease and asbestosis, is granted.   



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



